PER CURIAM:
Hamid R. Mahjor appeals the district court’s order dismissing with prejudice his civil complaint against Deputy Commonwealth Attorney James D. Peterson. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Mahjor v. Peterson, No. l:12-cv-01461-LMB-JFA (E.D.Va. Dec. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.